Citation Nr: 0810542	
Decision Date: 03/31/08    Archive Date: 04/09/08

DOCKET NO.  05-17 520A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUES

1.  Entitlement to compensation benefits under the provisions 
of 38 U.S.C.A. § 1151 for hypokalemia, as a result of 
treatment received from a Department of Veterans Affairs 
medical facility.

2.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for post traumatic stress disorder (PTSD), and, if 
so, whether service connection is warranted.


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1968 to 
February 1970.  

The matter of reopening the claim for service connection for 
PTSD comes before the Board of Veterans' Appeals (Board) on 
appeal from a February 2000 rating decision of the RO in 
Chicago, Illinois, which declined to reopen.  The matter of 
compensation under 38 U.S.C.A. § 1151 comes from a May 2005 
rating decision denying entitlement.

The Board notes that the petition to reopen the claim for 
PTSD was also denied in a February 2004 rating decision, for 
which the veteran filed a December 2004 Notice of 
Disagreement.  The veteran, however, also submitted a March 
2000 Notice of Disagreement to the February 2000 rating 
decision, for which the RO never issued a Statement of the 
Case.  The veteran having initiated an appeal, the RO should 
instead have issued a Statement of the Case, not an 
additional rating decision.  See, e.g., Manlincon v. West, 12 
Vet. App. 238 (1999).  As the RO eventually issued the May 
2005 Statement of the Case and the veteran filed a timely 
June 2005 Substantive Appeal, the error has been remedied.  
See id.  

Evidence has been received subsequent to the final 
consideration of the PTSD claim by the RO.  The evidence 
pertains to physical treatment and is not, therefore, 
relevant to the PTSD claim.  As such, the claim need not be 
returned to the RO for initial consideration.  See 38 C.F.R. 
§ 20.1304(c) (2007) (any pertinent evidence accepted directly 
at the Board must be referred to the agency of original 
jurisdiction (AOJ) for initial review unless this procedural 
right is waived by the appellant).  The Board may consider 
the appeal.  38 C.F.R. § 20.1304.

Regardless of the RO's decision to reopen the PTSD claim, the 
Board is nevertheless required to address the issue of 
reopening to determine whether new and material evidence has 
been submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001) (reopening after a prior unappealed RO denial); 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening 
after a prior Board denial); Wakeford v. Brown, 8 Vet. App. 
237 (1995) (VA failed to comply with its own regulations by 
ignoring issue of whether any new and material evidence had 
been submitted to reopen the veteran's previously and finally 
denied claims).


FINDINGS OF FACT

1.  The preponderance of the evidence shows that an 
additional disability of hypokalemia was not actually caused 
by his October 2002 admission.  

2.  An unappealed RO rating decision dated in June 1996, of 
which the veteran was notified in June 1996, denied the 
veteran's claim to reopen the issue of entitlement to service 
connection for PTSD.

3.  Additional evidence received since the June 1996 rating 
decision is neither cumulative nor redundant, and raises the 
possibility of substantiating the veteran's claim for service 
connection for PTSD.

4.  The preponderance of the evidence is against a finding 
that the veteran's alleged inservice stressor actually 
occurred, and against a finding that any depression or 
anxiety is related to service.


CONCLUSIONS OF LAW

1.  Compensation under 38 U.S.C.A. § 1151 for hypokalemia, 
claimed to result from treatment received at a VA medical 
facility in Madison Wisconsin, is not warranted.  38 U.S.C.A. 
§ 1151 (West 1991); 38 C.F.R. § 3.361 (2007).  

2.  The June 1996 rating decision, denying the claim of 
service connection for PTSD, is final.  38 U.S.C.A. § 7104, 
7105 (West 2002); 38 C.F.R. § 20.1103 (2007).

3.  New and material evidence has been submitted for the 
claim of entitlement to service connection for PTSD; the 
claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2007).

4.  The veteran's PTSD with depression and anxiety was not 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1131, 1154(b), 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



I. Veterans Claims Assistance Act

As to the petition to reopen the claim of service connection 
for PTSD, that petition has been granted, as discussed below.  
As such, the Board finds that any error related to the VCAA 
on that claim is moot.  See 38 U.S.C. §§ 5103, 5103A (West 
2002 & Supp. 2005); 38 C.F.R. § 3.159 (2007); Mayfield v. 
Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Kent 
v. Nicholson, 20 Vet. App. 1 (2006).

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  

Prior to initial adjudication of the veteran's 38 U.S.C.A. 
§ 1151 claim, a letter dated in February 2005 fully satisfied 
the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio, at 187.  The veteran was 
aware that it was ultimately his responsibility to give VA 
any evidence pertaining to the claim.  The February 2005 
letter told him to provide any relevant evidence in his 
possession.  See Pelegrini II, at 120-121.  

Prior to initial adjudication of the veteran's PTSD claim, a 
letter dated in April 2003 fully satisfied the duty to notify 
provisions for the first three elements.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  The 
April 2003 letter, however, misidentified the type of PTSD 
claim for which the veteran had filed.  The veteran was sent 
a correct notice letter in August 2006, which also satisfied 
all of the notice requirements.  The veteran was aware that 
it was ultimately his responsibility to give VA any evidence 
pertaining to the claim.  The August 2006 letter told him to 
provide any relevant evidence in his possession.  See 
Pelegrini II, at 120-121.  The veteran responded in September 
2006 by sending in authorized release forms which were 
signed, but identified no treatment provider.  The RO 
subsequently notified the veteran of a finding of 
unavailability regarding treatment records from the 
Cincinnati VA Medical Center in April 2007.  In August 2007, 
the veteran submitted a statement that he had no further 
evidence to submit.  Although the August 2006 letter was not 
sent prior to initial adjudication of the veteran's claim, 
this was not prejudicial to him, since the RO provided 
content-compliant statutory notice in August 2006, albeit in 
an untimely manner, and veteran, who was represented by an 
attorney, subsequently informed the VA that there was no 
further evidence to submit, failure of regional office (RO) 
to conduct a subsequent readjudication to cure the untimely 
notice was not prejudicial error because the result of such a 
readjudication would have been the same as the previous 
adjudication.  See Medrano v. Nicholson, 21 Vet. App. 165 
(2007).  

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection and 
§ 1151 compensation, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot, and no further notice is needed.  See Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's Social Security Administration 
records have been associated with the file.  The veteran's 
service medical records and VA medical records are in the 
file.  The veteran claims to have had treatment at the 
Cincinnati VA Medical Center just after his separation from 
service.  The RO requested the veteran's Cincinnati VAMC 
records, but searches regarding treatment from separation in 
1970 found no additional records.  The RO made a finding of 
unavailability of records and notified the veteran in April 
2007.  The veteran also claimed to have additional treatment 
from the VAMC in Madison, Wisconsin sometime after his 
separation from service.  The RO obtained records from the 
Madison VAMC, with the earliest dating from 1996.  The RO 
made several searches and eventually made a finding of 
unavailability, of which the veteran was notified in October 
2007.  The Board finds that a remand for further searches 
would be fruitless.  Private medical records identified by 
the veteran have been obtained, to the extent possible.  The 
Board notes that the veteran submitted an authorized consent 
form in September 2006 following the August 2006 VCAA notice 
letter he received.  The veteran signed the form without 
specifying a source from which records could be requested.  
An August 2007 statement from the veteran indicated that he 
had no further records to submit.  The veteran has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claims.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.

The veteran was afforded an April 2005 medical examination to 
obtain an opinion as to whether his hypokalemia condition can 
be directly attributed to VA treatment.  Further examination 
or opinion is not needed on the hypokalemia claim because, at 
a minimum, the preponderance of the persuasive and competent 
evidence shows that the claimed condition was not actually 
caused by VA medical treatment.  This is discussed in more 
detail below.

The Board concludes an examination is not needed in the PTSD 
claim because the diagnosis of PTSD and a relationship to 
service events has been established.  There is no reasonable 
possibility that a medical opinion would aid in 
substantiating the veteran's claim since it could not provide 
evidence of a past event.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. 38 U.S.C.A. § 1151 Compensation

The veteran contends that he has an additional disability as 
a result of VA medical treatment received in October 2002.  
The veteran's specific contentions are that, during an 
October 2002 admission, his hypertension medications were 
mismanaged in such a way as to result in hypokalemia.  
Hypokalemia is an "abnormally low potassium concentration in 
the blood...."  Dorland's Illustrated Medical Dictionary 895 
(30th ed. 2003).  For the reasons that follow, the Board 
concludes that 38 U.S.C.A. § 1151 compensation is not 
warranted.

38 U.S.C.A. § 1151(a) grants compensation for qualifying 
disabilities to veterans in the same manner as if such 
disability were service-connected, under certain 
circumstances.  See also 38 C.F.R. § 3.361 (2007).  First, 
the disability must be caused by hospital care, medical or 
surgical treatment, or examination furnished the veteran by 
VA, and the proximate cause of the disability was (a) 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the hospital care, medical or surgical treatment, 
or examination; or (b) an event that was not reasonably 
foreseeable.  38 U.S.C.A. § 1151(a)(1); 38 C.F.R. § 3.361(d).  
To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care or medical or surgical treatment caused the 
veteran's additional disability or death; and (i) VA failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider; or (ii) VA furnished the 
hospital care or medical or surgical treatment without the 
veteran's informed consent.  See 38 C.F.R. § 3.361(d)(1) 
(2007).

There must be evidence of additional disability, as shown by 
comparing the veteran's condition before and after the VA 
medical care in question.  38 C.F.R. § 3.361(b).  In 
determining whether disability resulted from disease or 
injury or aggravation of an existing disease or injury 
suffered as a result of VA care, the evidence must show 
actual causation rather than coincidental occurrence.  38 
C.F.R. § 3.361(c)(1).  Finally, the disability must not be 
the result of the veteran's willful misconduct.  38 U.S.C.A. 
§ 1151(a); 38 C.F.R. § 3.301(c)(3).

Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  There is 
no indication in the record that the veteran is a physician.  
Therefore, as a layperson he is not competent to provide 
evidence that requires medical knowledge because he lacks the 
requisite professional medical training, certification and 
expertise to present opinions regarding diagnosis and 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The veteran has had a diagnosis of hypertension for several 
years prior to the events in question.  On October 2, 2002, 
the veteran was admitted to the Madison, Wisconsin VA Medical 
Center (VAMC) for lightheadedness and fainting episodes.  He 
was noted to have a sinus brady/junctional heart rhythm while 
on "fairly high doses of diltiazem as well as other anti-
hypertensives."  A cardiology inpatient note states that the 
veteran "has had chronic low [potassium] with 
[hypertension]...."  An October 3, 2002 review note indicates 
that the veteran's anti-hypertensive medication may be 
contributing to the veteran's bradycardia.  His medications 
were adjusted.  The veteran's laboratory tests showed low 
potassium and magnesium, both of which were supplemented.  A 
later note on October 3 states that the veteran was to be 
evaluated for hypokalemia.  At discharge, the veteran's 
lightheadedness and fainting had resolved and were likely due 
to diltiazem.  The October 5, 2002 discharge note includes a 
diagnosis of hypokalemia, refractory to supplementation.  The 
note states "in conjunction with hypertension and 
inappropriately high spot urine [potassium], and low-normal 
renin, consider Liddle's syndrome as possible etiology."  

To determine whether the veteran's hypertension medication 
contributed to his hypokalemia, the RO sent the veteran's 
file for an April 2005 VA medical opinion as to the question 
of whether the veteran's October 2002 admission and his 
hypertension medication had a causative relationship with his 
low potassium.  The examiner reviewed the veteran's VA 
treatment records, which showed that he had low potassium 
levels as far back as October 1997.  A January 2005 renal 
consultation noted intermittent potassium supplementation 
beginning in 1999.  The examiner stated that the coincidence 
of hypokalemia and hypertension could be attributed to a 
variety of causes, including Liddle's syndrome, Cushing's 
syndrome, primary hyperaldosteronism and licorice ingestion.  
The examiner indicated that "[t]here is no reason to suggest 
that the hypokalemia is related to anti-hypertensive 
medication that [the veteran] received prior to or during his 
2002 admission...."

The examiner's opinion is the sole competent medical opinion 
of record.  The veteran is not qualified to offer an opinion 
to the contrary.  See Espiritu, supra.  The treatment records 
also show that the veteran had suffered from low potassium 
prior to his October 2002 admission.  The Board finds the 
preponderance of the evidence shows that an additional 
disability of hypokalemia was not actually caused as a result 
of his October 2002 admission.  Without competent medical 
evidence of additional disability, the claim must fail.  See 
38 C.F.R. § 3.361(c)(1), supra.  

In light of the Board's determination that there is no 
additional disability following the October 2002 admission to 
the Madison, Wisconsin VAMC, further inquiry into whether the 
proximate cause of a veteran's additional disability was an 
event not reasonably foreseeable is moot.  See 38 C.F.R. § 
3.361(d)(2) (2007).

The Board finds that the preponderance of the evidence is 
against the veteran's claim.  Consequently, the benefit-of-
the-doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).



III. New and Material Evidence

The veteran's claim stems from an alleged personal assault, 
which included sexual assault, by three white service members 
while stationed at Fort Polk in the Army.  The veteran's 
original claim for service connection for PTSD was denied by 
the RO in June 1996.  The claim was denied for lack of 
evidence that the inservice stressor actually occurred.  The 
veteran initiated an appeal with the filing of a June 1996 
Notice of Disagreement.  Following the March 1998 Statement 
of the Case, the veteran did not respond until July 1998.  
Accordingly, the appeal was not perfected.  The June 1996 
rating decision is final.  38 U.S.C.A. §§ 7104, 7105.  

Under 38 U.S.C.A. § 5108, VA may reopen a previously and 
finally disallowed claim when "new and material" evidence 
is presented or secured with respect to that claim.  

38 C.F.R. § 3.156(a) defines "new and material evidence." 
"[N]ew evidence" means evidence not previously submitted to 
agency decision makers, and "material evidence" means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  The new and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressor.  38 C.F.R. § 3.304(f).

In order to reopen this claim, the veteran must submit new 
and material evidence that the inservice stressor actually 
occurred; the Board finds that he has.  Since the time of the 
prior final denial, the veteran submitted a May 2003 
statement that, in 1979, he had encountered one of his 
assailants from service and shot one several times.  He 
stated that he had been convicted and served time in prison.  
The veteran's ex-wife E.T. also submitted a December 2004 
statement that she had gone to Fort Polk and saw the veteran 
with bruises on his face and body and that the veteran had 
told her of the assault.  The Board finds that the evidence 
submitted is new and relevant to the grounds for the final 
prior denial, and raises a reasonable possibility of 
substantiating the claim.  As such, the Board concludes that 
reopening is warranted.  See 38 C.F.R. § 3.156, supra.  

IV. Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressor.  38 C.F.R. § 3.304(f).

The veteran's claim stems from alleged inservice sexual 
assault he suffered while a personal assault, which included 
sexual assault, by three white service members while in the 
Army.  The VA examiner in 2005 confirmed the impressions on 
the record that diagnosed PTSD under the current diagnostic 
criteria.  The VA examiner and his attending therapists have 
also stated the veteran suffered from PTSD as a result of his 
assault.  The Board's inquiry is confined to whether the 
evidence provides credible support to the veteran's claimed 
PTSD stressors, and whether any depression and anxiety is 
attributable to service. 

Where the claimed stressor is not related to combat, a 
veteran's lay testimony alone will not be enough to establish 
the occurrence of the alleged stressor.  See Moreau v. Brown, 
9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).  In such cases, the record must contain 
service records or other corroborative evidence which 
substantiates or verifies the veteran's testimony or 
statements as to the occurrence of the claimed stressor.  See 
West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993).  Moreover, a medical 
opinion diagnosing PTSD does not suffice to verify the 
occurrence of the claimed in-service stressors.  See Cohen v. 
Brown, 10 Vet. App. 128, 142 (1997).

In Patton v. West, 12 Vet. App. 272, 278 (1999), the U.S. 
Court of Appeals for Veterans Claims (Court) pointed out that 
there are special evidentiary procedures for PTSD claims 
based on personal assault contained in VA ADJUDICATION MANUAL 
M21-1, Part III, para. 5.14c (February 20, 1996), and former 
M21-1, Part III, para. 7.46(c)(2) (October 11, 1995).  In 
personal assault cases, more particularized requirements are 
established regarding the development of "alternative 
sources" of information as service records "may be devoid 
of evidence because many victims of personal assault, 
especially sexual assault and domestic violence, do not file 
official reports either with military or civilian 
authorities."  VA ADJUDICATION PROCEDURAL MANUAL M21-1, Part 
III, para. 5.14c(5).

In relevant part, the current 38 C.F.R. § 3.304(f) states as 
follows:

(3) If a post-traumatic stress disorder claim is based 
on in-service personal assault, evidence from sources 
other than the veteran's service records may corroborate 
the veteran's account of the stressor incident.  
Examples of such evidence include, but are not limited 
to: records from law enforcement authorities, rape 
crisis centers, mental health counseling centers, 
hospitals, or physicians; pregnancy tests or tests for 
sexually transmitted diseases; and statements from 
family members, roommates, fellow service members, or 
clergy.  Evidence of behavior changes following the 
claimed assault is one type of relevant evidence that 
may be found in these sources.  Examples of behavior 
changes that may constitute credible evidence of the 
stressor include, but are not limited to: a request for 
a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; 
episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic 
or social behavior changes.  VA will not deny a post-
traumatic stress disorder claim that is based on in- 
service personal assault without first advising the 
claimant that evidence from sources other than the 
veteran's service records or evidence of behavior 
changes may constitute credible supporting evidence of 
the stressor and allowing him or her the opportunity to 
furnish this type of evidence or advise VA of potential 
sources of such evidence.  VA may submit any evidence 
that it receives to an appropriate medical or mental 
health professional for an opinion as to whether it 
indicates that a personal assault occurred.

The evidence of record that the veteran suffered an assault 
during service is comprised of his own statements and the 
statement sent by his ex-wife.  

In a March 1995 statement in association with his original 
claim, the veteran stated that the assault happened as he was 
returning to base from drinking with friends.  He alleges 
that he was beaten and raped and "left for dead."  He 
indicates that he was so distraught that he returned to 
barracks and attempted suicide.  A friend found him and he 
was taken to the hospital.  He indicates that a psychiatrist 
saw him, but did nothing thereafter.  A July 1995 follow up 
statement indicates that the alleged assault and suicide 
attempt happened in the same night.  

The veteran's ex-wife submitted a December 2004 statement in 
which she described the veteran's behavior since his 
separation from service.  She also states that she had 
visited him in the hospital at Fort Polk during his service 
and that he was covered in bruises at that time.  She also 
indicates that he told her about the alleged assault.  

The veteran's service medical records record that the veteran 
attempted suicide at 1400 hours on January 7, 1969, at Fort 
Polk.  He overdosed on thirty to forty Anacin pills and was 
taken to the hospital.  The records include a psychiatric 
evaluation.  The report indicates that the veteran stated he 
was depressed due to numerous family problems.  The 
psychiatrist diagnosed him with a chronic, moderate passive 
aggressive reaction.  

An investigation was conducted on the incident.  The February 
1969 report indicates that the veteran, his cadre and fellow 
trainees who were in contact with the veteran at the time of 
the overdose were interviewed.  A "not in the line of duty" 
determination was reached.  There is no indication that the 
veteran was assaulted.

The Board notes that there is no hint of an assault in the 
veteran's service medical records.  Instead, they point to 
family problems as leading to a suicide attempt.  The 
overdose occurred in the early afternoon.  Despite physical 
evaluation, there is no sign that the veteran had been 
beaten.  Review of the complete file shows that the veteran 
was never treated for injuries that are consistent with 
assault.  

The veteran's service personnel records also show that the 
veteran had been having significant problems prior to January 
1969 overdose, which continued unabated after the overdose.  
The veteran had a summary court martial for being absent 
without leave (AWOL) from December 9 to December 16, 1968.  
The veteran was confined between December 16 and December 23.  
The veteran was also caught stealing several small items from 
other solders on January 3, 1969.  The veteran went AWOL on 
January 12 and 13.  The veteran spent the better part of the 
next nine months imprisoned.  He was confined from January 18 
through March 16, excepting February 4, when he escaped.  The 
veteran was AWOL again on March 31.  From April 1 to April 6, 
the veteran was confined by civilian authorities in 
Rocksford, Illinois, which the Board notes is a considerable 
distance from his duty station at Fort Polk, Louisiana.  The 
veteran was returned to the Army on April 7, confined 
immediately and transferred to Fort Leavenworth, Kansas.  The 
veteran was released from confinement on October 1, 1969, and 
spent the next five days AWOL.  The veteran's DD 214 also 
shows excess leave from October 25 to October 31, December 20 
to December 30 and from January 16, 1970 to January 27, 1970.  
The veteran was provided with his separation from service 
physical examination in November 1969, which indicates that 
the veteran's superiors had begun the process of separation 
shortly after the veteran's return from Fort Leavenworth.  

The veteran's performance evaluations are also of record.  
The veteran's initial performance ratings in October 1968 
were excellent.  The veteran began receiving unsatisfactory 
ratings in December 1968, before the date of the alleged 
assault.  

In light of the extraordinary amount of time AWOL, confined 
and on excess leave, the Board finds that there was little 
leeway in the veteran's service for the purported assault to 
have occurred at another time.  

The Board also notes that the veteran's ex-wife claimed that 
she was the reason that the veteran was sent to Fort 
Leavenworth.  Review of the veteran's record shows that he 
received a sentence of four month confinement following his 
conviction for escape from lawful confinement.  The Board is 
not sure what the veteran's ex-wife meant by her statement.  

The veteran also claims that he was sent to prison in 1979 
after he found and shot one of the men who supposedly 
assaulted him during service.  To support this contention, 
the veteran has submitted a partial transcript and an exhibit 
from his trial.  These documents, however, do not support his 
claims; rather, they contradict the veteran's statements 
directly.

In November 1979, the veteran was arrested for shooting a man 
in a bar.  The police report from the shooting indicates that 
the veteran shot a man over a dispute arising from a pool 
game.  The victim began the altercation by shoving the 
veteran against a foosball table, whereupon the veteran 
produced a gun and shot the victim multiple times.  There is 
no indication that the victim was one of those who supposedly 
assaulted the veteran during service.

The partial transcript from his trial contains a portion of 
the testimony by a defense witness, a psychiatrist who 
evaluated the veteran in April 1980.  The partial transcript 
does not contain the psychiatrist's diagnosis or the relevant 
factors leading to that diagnosis.  Instead, the transcript 
is focused on the question of whether the veteran was capable 
of forming culpable intent at the time of the shooting.  The 
psychiatrist had apparently discussed previous violent 
behavior with the veteran.  The veteran related a story about 
a fight he had during service with his commanding officer.  
The veteran had requested additional leave to care for his 
family and been refused.  The veteran became angry with his 
commanding officer and attacked him.  While the veteran's 
personnel records do not record this incident, not all of his 
periods of confinement are explained and the story is 
consistent with the January 1969 psychiatric report of 
extreme behavior and family problems.

The preponderance of the evidence weighs against this claim.  
The veteran's treatment for a suicide attempt is clearly 
recorded, but the conditions of that treatment are at odds 
with his statements.  There is no evidence of medical 
treatment for injuries consistent with assault.  The veteran 
was under mental stress during service, and such was directly 
evaluated and attributed to family problems.  The veteran had 
substantial time lost during service, which indicates that 
the assault could not happen at those times.  The veteran's 
later statements regarding the 1979 shooting and his reasons 
for it undermine his credibility.  Having looked to the 
alternative forms of credible supporting evidence required 
under 38 C.F.R. § 3.304(f), the preponderance of the evidence 
is against a finding that the veteran's stressors are 
supported by credible evidence.  Further, there is no current 
evidence of diagnoses of depression or anxiety or a nexus to 
service. 

As such, the Board finds that the preponderance of the 
evidence is against the veteran's claim.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for hypokalemia, as a result of treatment 
received from a Department of Veterans Affairs medical 
facility, is denied.

The petition to reopen the claim for service connection is 
granted, to this extent only.

Entitlement to service connection for PTSD with depression 
and anxiety is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


